Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered July 6, 1995, convicting him of robbery in the second degree, assault in the second degree, and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
*767Ordered that the judgment is affirmed.
The defendant’s contention that the evidence adduced by the People was legally insufficient to establish his identity as the perpetrator of these crimes is unpreserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Notwithstanding the defendant’s claim to the contrary and his reliance on what he deems to have been a crucial omission by his defense counsel, the record demonstrates that the defendant was afforded meaningful representation (see, People v Rivera, 71 NY2d 705, 708-709; People v Baldi, 54 NY2d 137, 147). In so holding, we observe that the Constitution does not guarantee a defendant a perfect trial; rather it assures him a fair trial (see, People v Flores, 84 NY2d 184, 187).
The defendant’s remaining contentions are without merit. Thompson, J. P., Joy, Altman and Florio, JJ., concur.